ATTORNEY GRIEVANCE COMMISSION                                                   *     IN THE
OF MARYLAND
                                                                                *     COURT OF APPEALS

v.                                                                              *     OF MARYLAND

                                                                                *     Misc. Docket AG No. 67

RONALD HOWARD COOPER                                                            *     September Term, 2020


                                                                     ORDER

                   Upon consideration of the Joint Petition for Indefinite Suspension by Consent of the

Attorney Grievance Commission of Maryland and the Respondent, Ronald Howard Cooper,

to indefinitely suspend the Respondent from the practice of law, it is this 2nd day of

February, 2021


                   ORDERED, by the Court of Appeals of Maryland, that the Respondent, Ronald

Howard Cooper, be, and hereby is, indefinitely suspended from the practice of law in the

State of Maryland, effective February 6, 2021, with the right to petition for reinstatement

after 30 days, for violations of Rules 8.4(a), (b), (c) and (d) of the Rules of Professional

Conduct; and it is further


                   ORDERED, that on February 6, 2021, the Clerk of this Court shall remove the name

of Ronald Howard Cooper from the register of attorneys in this Court, and certify that fact

to the Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all

judicial tribunals in this State in accordance with Maryland Rule 19-761.

Pursuant to Maryland Uniform Electronic Legal Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document
is authentic.                                                            /s/ Mary Ellen Barbera
                       Suzanne Johnson
                       2021-02-02 12:16-05:00
                                                                              Chief Judge


Suzanne C. Johnson, Clerk